Judgment of conviction reversed on the law and facts as to the second and fifth counts of indictment No. 3, and as to said counts indictment dismissed, and in all other respects judgment of conviction affirmed. Memorandum: The proof did not establish the essential elements of the crimes defined in subdivisions 2 and 3 of section 2460 of the Penal Law, as to defendant. All concur. (Appeal from a judgment of an Extraordinary Special and Trial Term of Supreme Court convicting defendant of violations of sections 2460, 1146, and 580 of the Penal Law.) Present — McCurn, P. J., Kimball, Williams, Goldman and Halpern, JJ.